In our opinion, on this record the plaintiff makes a prima facie showing that she will probably succeed *808in her action for a separation. Her allegations in her moving affidavits to the effect that defendant barred her from the marital residence and refused to let her return to him after a trial separation which he had proposed, and that he has refused to contribute to her support are undenied. In any event the defendant has asserted a counterclaim for an annulment of the marriage on the ground that the plaintiff induced him to enter into it by fraudulent representations and concealment of material facts. Under such circumstances, the plaintiff was entitled to an award of alimony pendente Kte and to the allowance of a counsel fee in an amount sufficient at least to permit her to defend against the counterclaim interposed by the defendant. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.